Valentine, J„
concurring as follows: I concur in the judgment rendered in this case. The bonds mentioned in the case are unquestionably void for reasons stronger than those mentioned in the foregoing opinion, and therefore the tax levied to raise a .fund with which to pay interest on such bonds is also void. The tax however was levied by the city; *234-it was collected for the city; it was paid to city treasurer Hamm for the city, and it is the city that apparently owes the plaintiff McConnell. Hamm is under no obligation nor apparent obligation to the plaintiff McConnell, nor to any other one of the bondholders, but only to the city. He does not hold the fund in trust for the bondholders, but for the city. And he should pay it out only as the city directs. The city has never directed that the treasurer shall pay any portion of the fund to McConnell, and hence the plaintiff has no cause of action for the same against the treasurer.
Judgment affirmed.